DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 12, 25, 28, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. [US 10,157,741].
For claim 1, Lee teaches a method of manufacturing a semiconductor device by using an exposure apparatus (see Fig. 1) that includes a reticle stage (102) and a projection optical system (103), the method (see Fig. 3) including a first period in which a plurality of substrates (steps 205 and 206 and D1, see Figs. 3 and 4) are exposed by using a first reticle arranged on the reticle stage (step 205), a second period in which a plurality of substrates (step 209 and D4, see Figs. 3 and 4) are exposed by using a second reticle arranged on the reticle stage (step 208), and a third period which is between the first period and the second period (207 and 208), the method comprising: changing, in at least a part of the third period, the first reticle arranged on the reticle stage to the second reticle (steps 207 and 208); and performing control, in the first period and the second period, to adjust a temperature distribution of an optical element included in the projection optical system so as to reduce a change in an aberration of the projection optical system (see col. 7 lines 21-37 and col. 9 lines 50-61), wherein the third period is shorter than the first period (time interval I is equal to the processing time difference of T1−T2, the time interval I is about 30 seconds to about 100 seconds, T1 must be larger than both I and T2 in order to provide a positive time difference, see col. 6 lines 44-47).
For claim 12, Lee teaches the third period is a period from an end of the first period to a start of the second period, and the third period is no longer than 20 min (time interval I is about 30 seconds to about 100 seconds, see col. 6 lines 44-47).
For claim 25, Lee teaches a period from the end of exposure of a final shot region of a final substrate in the first period to the start of exposure of a first shot region of a first substrate in the second period is no longer than 2 min (time interval I is about 30 seconds to about 100 seconds, see col. 6 lines 44-47).
For claim 28, Lee teaches including a preliminary period in which a dummy exposure operation is performed before the first period by using the first reticle arranged on the reticle stage (heating prior to processing, see col. 7 lines 10-20).
For claim 30, Lee teaches applying a resist on the substrate before the first period (see col. 2 lines 31-33).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 14-20, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Uehara et al. [US 2008/0246933].
For claims 2-5 and 29,  Lee fails to explicitly teach the control includes a first control for reducing the change in the aberration of the projection optical system which is generated by exposure light irradiation in the first period and a second control for reducing the change in the aberration of the projection optical system which is generated by exposure light irradiation in the second period, and wherein a temperature distribution applied to the optical element to reduce the change in the aberration of the projection optical system in the first period and a temperature distribution applied to the optical element to reduce the change in the aberration of the projection optical system in the second period are different from each other, the temperature distribution applied to the optical element by the first control and the temperature distribution applied to the optical element by the second control have opposite phases from each other, the aberration of the projection optical system is astigmatism, an area ratio of a transparent region to a blocking region with respect to exposure light in a pattern region of the first reticle differs from an area ratio of a transparent region to a blocking region with respect to the exposure light in a pattern region of the second reticle, wherein the first reticle includes a line-and-space pattern formed by lines and spaces arrayed in a first direction, and the second reticle includes a line-and-space pattern formed by lines and spaces arrayed in a second direction which is perpendicular to the first direction.
Uehara teaches the control includes a first control for reducing the change in the aberration of the projection optical system which is generated by exposure light irradiation in the first period (control astigmatism for dipole shown in Fig. 3(B), see [0087]) and a second control for reducing the change in the aberration of the projection optical system which is generated by exposure light irradiation in the second period (control astigmatism for dipole shown in Fig. 4(B), see [0087]), the aberration of the projection optical system is astigmatism (see [0087]), and wherein a temperature distribution applied to the optical element to reduce the change in the aberration of the projection optical system in the first period and a temperature distribution applied to the optical element to reduce the change in the aberration of the projection optical system in the second period are different from each other, the temperature distribution applied to the optical element by the first control and the temperature distribution applied to the optical element by the second control have opposite phases from each other (opposite signs for each dipole and associated reticles with correcting light, see [0087] and [0088]), an area ratio of a transparent region to a blocking region with respect to exposure light in a pattern region of the first reticle differs from an area ratio of a transparent region to a blocking region with respect to the exposure light in a pattern region of the second reticle (differing area ratios along the relative vertical or horizontal directions of reticles shown in Figs. 3A and 4A) , wherein the first reticle includes a line-and-space pattern formed by lines and spaces arrayed in a first direction, and the second reticle includes a line-and-space pattern formed by lines and spaces arrayed in a second direction which is perpendicular to the first direction (horizontal and vertical line and space patterns of reticles in Figs. 3A and 4A).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the arrangement of masks, projection system, and correction heating system as taught by Uehara in the method of and apparatus of exposing substrate as taught by Lee, because the masks, projection system, and heating system allow for exposing high resolution patterns while reducing aberrations within the projection system.
For claim 14, in the combination of Lee and Uehara, Uehara teaches the temperature distribution of the optical element is adjusted based on a result obtained by detecting one of a temperature and the temperature distribution of the optical element (see [0114]).
For claim 15, in the combination of Lee and Uehara, Uehara teaches the temperature distribution of the optical element is adjusted by heating the optical element by using a heat generating element (heating correction mechanism, see [0090]-[0115]).
For claim 16, in the combination of Lee and Uehara, Uehara teaches the temperature distribution of the optical element is adjusted by irradiating the optical element with infrared rays (see [0090]).
For claim 17, in the combination of Lee and Uehara, Uehara teaches the temperature distribution of the optical element is adjusted by adjusting a light intensity distribution on a pupil of an illumination optical system of the exposure apparatus (see [0087]-[0088]).
For claim 18, in the combination of Lee and Uehara, Uehara teaches the projection optical system includes another optical element (L1, see Fig. 6) which is arranged closer to an object plane of the projection optical system than the optical element, and the aberration of the projection optical system changes when the other optical element generates heat by absorbing a part of exposure light (inherent aberration due to heating and further control by section 17 to reduce aberration, see [0076] and [0077]).
For claims 19 and 20, Lee fails to teach a wavelength of exposure light of the exposure apparatus is less than 225 nm and the semiconductor device includes one of an image sensor, a display, and a memory.
Uehara teaches a wavelength of exposure light of the exposure apparatus is less than 225 nm (see [0066]) and the semiconductor device includes one of an image sensor, a display, and a memory (see [0147]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the exposure wavelength as taught by Uehara in the exposure as taught by Lee in order to provide for smaller circuit feature sizes providing higher resolution devices.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Plug [US 2005/0058446].
For claim 13, Lee fails to teach the first period, the second period, and the third period are managed by a server.
Plug teaches the first period, the second period, and the third period are managed by a server (see [0070]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the computer for controlling the substrate processing as taught by Plug in the period control as taught Lee in order to optimize workflow through automation. 
Claims 11 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Nicolaides et al. [US 2015/0370175].
For claim 11 and 26, Lee fails to teach not less than 200 substrates are exposed by using the first reticle in the first period, wherein the first period is no shorter than 40 min.
Nicolaides teaches not less than 200 substrates are exposed by using the first reticle in the first period, wherein the first period is no shorter than 40 min (wafers are processed by the lithography system at a rate of 200 wafers per hour, see [0048]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to process 200 wafer per hour as taught by Nicolaides in the processing period of Lee in order provide for high throughput.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Shiraishi [US 6,483,571].
For claim 27, Lee fails to teach at least one substrate of the plurality of substrates exposed in the first period and at least one substrate of the plurality of substrates exposed in the second period are the same substrate.
Shiraishi teaches at least one substrate of the plurality of substrates exposed in the first period and at least one substrate of the plurality of substrates exposed in the second period are the same substrate (double exposure with two reticles, see Fig. 13).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expose a single wafer to two reticles as taught by Shiraishi in the exposure as taught by Lee in order to expose finer patterns with smaller feature sizes at the wafer.
Allowable Subject Matter
Claims 6-10 and 21-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The previously cited prior art fails to teach “the first period includes a first lot period in which a substrate of a first lot is exposed by using the first reticle, a second lot period in which a substrate of a second lot is exposed by using the first reticle, and a first intermediate period between the first lot period and the second lot period, wherein the projection optical system is not irradiated with exposure light in the first intermediate period, and wherein the control includes a third control for reducing the change in the aberration of the projection optical system in the first intermediate period,” as recited in claim 6 and “the third period is longer than a time from the start of exposure of a first shot region of one substrate to the end of exposure of a final shot region of the plurality of substrates to be exposed in the first period” as recited in claim 21. Claims 7-10 and 22-24 depend from claim 6.
Response to Arguments
Applicant's arguments filed 06/17/2022 have been fully considered but they are not persuasive. The Applicant argues on pages 10-12, regarding claim 1, that the cited portions of Lee allow for the interval I to be greater than first process time T1.
The Examiner respectfully disagrees. Col. 6 lines 44-47 of Lee describes many different possible time intervals. The Applicant identifies an embodiment where the interval I is greater than the time difference of processing times T1 and T2. The rejection above relies upon the embodiment where the interval I is equal to the time difference of T1-T2.  In this embodiment, the difference between T1 and T2, identified in the parentheses, results in the equation T1-T2=I. Based on the equation, the interval I will be smaller than T1 or would have a negative time frame, which would not possible for the processing.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven H Whitesell-Gordon whose telephone number is (571)270-3942. The examiner can normally be reached Mon - Fri 9:00 AM - 5:30 PM (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Whitesell  Gordon/Primary Examiner, Art Unit 1759